IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

AGENCY FOR HEALTH               CARE   NOT FINAL UNTIL TIME EXPIRES TO
ADMINISTRATION,                        FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED.
      Appellant,
                                       CASE NO. 1D14-2944
v.

THE CHRYSALIS CENTER, INC.,

     Appellee.
_______________________________/

Opinion filed August 1, 2014.

An appeal from an order of the State of Florida, Division of Administrative
Hearings.
Robert E. Meale, Administrative Law Judge.

Stuart F. Williams, General Counsel, and Tracy Lee George and Cynthia L. Hain,
Assistant General Counsels, Tallahassee, for Appellant.

Katherine E. Giddings, Kristen M. Fiore and Steven A. Grigas, of Akerman LLP,
Tallahassee; Eduardo R. LaCasa, Coral Gables, for Appellee.




PER CURIAM.

            Upon consideration of appellant’s response to the Court’s order of

July 10, 2014, the Court has determined that the appeal is premature. Dep’t of
Children & Families v. Monroe, 744 So. 2d 1163, 1164 (Fla. 1st DCA 1999) (“the

order does not set the amount of attorney's fees and is therefore non-final and non-

appealable as to attorney's fees”); Scullin v. City of Pensacola, 667 So. 2d 215, 216

(Fla. 1st DCA 1995) (dismissing appeal from order granting a motion for costs and

fees that reserved jurisdiction to determine the amounts). Accordingly, the appeal

is dismissed for lack of jurisdiction.

THOMAS, CLARK, and SWANSON, JJ., CONCUR.




                                         2